In an action, inter alia, to permanently enjoin the individual defendants from carrying out a proposed recapitalization of the corporate defendant, plaintiffs appeal from (1) an order of the Supreme Court, Kings County, entered July 5, 1979, which, inter alia, granted defendants’ cross motion to dismiss the complaint for failure to state a cause of action, and (2) the judgment entered thereon on July 26, 1979. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment reversed, on the law, order entered July 5, 1979 vacated insofar as it granted the cross motion, the cross motion is denied and the complaint is reinstated. Defendants’ time to answer is extended until 20 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. Plaintiffs are awarded one bill of $50 costs and disbursements. The allegations contained in the complaint, viz., that the sole purpose of the proposed recapitalization of the corporate defendant was to extinguish the interests of the minority shareholders, state a cause of action upon which relief may be granted (see Clark v Pattern Analysis & Recognition Corp., 87 Misc 2d 385; cf. Teschner v Chicago Tit. & Trust Co., 59 Ill 2d 452). Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.